78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Denver LEMONS, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 95-1042.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 29, 1996.Filed March 4, 1996.

Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Denver Lemons appeals the district court's1 dismissal of his 28 U.S.C. § 2254 petition.   Having carefully reviewed the record and Lemons's brief, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)